Citation Nr: 1508341	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee disability
 
2.  Entitlement to service connection for right knee disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986, and from November 1987 to November 1992.

The present matter comes to the Board on appeal from a January 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen previously denied claims of entitlement to service connection for disabilities of the left and right knees.  In November 2010, the RO reopened the claims and denied them on the merits.

In November 2011, the Board reopened and remanded the claims of entitlement to service connection for additional development.  In January 2013 the Board denied the claims of entitlement to service connection for right and left knee disabilities.  The Veteran appealed the Board's January 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's decision denying, and remanded the case to the Board for further adjudication consistent with its Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2014 Memorandum Decision, the Court noted that the most recent VA examination report of record dated in March 2012 contained diagnoses of calcific lesion of the right femoral shaft consistent with enchondroma and unchanged from previous imaging, bilateral chronic patellar tendonitis, and bilateral unfused tibial tubercle apophyses.  The VA examiner opined that it was less likely than not that the Veteran's current disability had its onset in or was otherwise attributable to service.  

After the VA examination in March 2012, the Veteran submitted a September 2012 MRI report, which revealed additional diagnoses of focal tear of the proximal patellar tendon in the right knee, and minimal proximal patellar tendon tendinopathy in the left knee.  As such report was not of record at the time of the March 2012 examination, the findings and diagnoses in the report were not considered by the examiner.  Accordingly, an addendum opinion must be obtained.

Relevant ongoing treatment records should also be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers, from whom he has received treatment for the left and right knee disabilities, and complete and return an appropriate authorization form for each treatment provider identified, to include records for treatment received at University of Pittsburgh Medical Center.  After obtaining the completed release form, request all relevant records identified that are not duplicates of those already contained in the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such. 

2.  Obtain relevant VA treatment records dating since July 2012. 

3.  After the above development has been completed, return the claims file to the VA examiner who conducted the March 2012 VA examination, if available, to obtain  an addendum opinion.  If the original examiner is not available, forward the claims file to another physician to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  

Following review of the claims file, the examiner should provide an addendum opinion addressing whether the diagnoses of focal tear of the proximal patellar tendon in the right knee and minimal proximal patellar tendon tendinopathy in the left knee, as seen in the September 2012 MRI report, at least as likely as not (50 percent probability or greater) arose in service or are otherwise related to any aspect of the Veteran's service, to include the knee complaints therein.  

The examiner must provide a rationale for the opinions expressed.  

4.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If      the benefits sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


